Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed on 10/22/2020 through JP2018-083300.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 10/22/2020 are accepted by the Examiner.

DETAILED ACTION
Status of Claims
This action is in response to communications filed on 10/22/2020.
Claims 1-12 are pending.
Claims 1-12 are hereby allowed.

Allowable Subject Matter
Claims 1-12 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests estimating a first time series or traffic volume and a first time series of communication quality that are observed in a first communication line in which traffic demand is equal to or greater than a line bandwidth and a second time series of traffic volume and a second time series of communication quality that are observed in a second communication line in which traffic demand is less than a line bandwidth to estimate values of a parameter group of state space model; and calculating the traffic demand based on the values of the parameter group, and wherein the state space model is a state space model in which the first time series of traffic volume and the second time series of traffic volume are generated from a third time series indicating cyclicity of traffic common to the first communication line and the second communication line under influence of the first time series of communication quality and the second time series of communication quality on the traffic demand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9/9/2021
/THORNE E WAUGH/Examiner, Art Unit 2457  


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457